ROBERT L. BLAND, Judge.
On September 23, 1944, claimant. Roy Jarrell, of Point Lick, West Virginia, was driving his automobile on the state highway on Campbells creek, near Tad, in Kanawha county, West Virginia. A state road commission shovel was engaged in work on. the road. An employee of respondent, acting in the capacity of flagman, permitted claimant to pass by the shovel. The shovel was so operated that it struck claimant’s automobile and caused such damage thereto that he was obliged to pay the sum of $34.82 to have necessary repairs made thereto. For this amount claimant filed a claim with the road commission for reimbursement. The head of the agency concerned concurred in the claim, made and filed a record thereof with the clerk of this court on December 15, 1944. An assistant attorney general, having examined the record, approves the claim as one for which payment should be made by the state.
Under the facts appearing in the record we are of opinion that the claim is meritorious and that an award should be made therefor.
An award is, therefore, made in favor of claimant, Roy Jarrell, for thirty-four dollars and eighty-two cents ($34.82).